           Case 1:18-cv-01261-DAD-JLT Document 40 Filed 04/17/20 Page 1 of 3


 1                 PETER R. DION-KINDEM (SBN 95267)
                   THE DION-KINDEM LAW FIRM
 2                 PETER R. DION-KINDEM, P. C.
 3   2945 Townsgate Road, Suite 200
     Westlake Village, CA 19361
 4   Telephone: (818) 883-4900
     Fax:         (818) 338-2533
 5   Email:       peter@dion-kindemlaw.com
 6   LONNIE C. BLANCHARD, III (SBN 93530)
 7   THE BLANCHARD LAW GROUP, APC
     5211 East Washington Blvd. # 2262
 8   Commerce, CA 90040
     Telephone: (213) 599-8255
 9   Fax:        (213) 402-3949
     Email:      lonnieblanchard@gmail.com
10

11   Attorneys for Plaintiff Cristobal Garcia

12
                                     UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14

15
     Cristobal Garcia, an individual, on behalf of            Case No. 1:18-cv-01261-DAD-JLT
16   himself and all others similarly situated,               (Assigned to the Hon. Dale A. Drozd)

17          Plaintiff,                                        Joint Stipulation Continuing Class
                                                              Certification Dates
18          vs.
19                                                            [Proposed] Order
     Schlumberger Lift Solutions LLC, a Delaware              (Doc. 39)
20   Limited Liability Company; Schlumberger Rod
     Lift Inc., a Delaware Corporation; and Does 1
21   through 10,
22
            Defendants.
23          Plaintiff Cristobal Garcia and Defendants Schlumberger Lift Solutions LLC and Schlumberger
24   Rod Lift, Inc. (“Defendants”) jointly stipulate as follows:
25          WHEREAS, the Parties attended a full-day mediation on March 25, 2020 before Jeffery Krivis;
26          WHEREAS, the Parties have reached a settlement of Plaintiff’s claims for unpaid overtime on
27   safety bonuses and related derivative claims;
28

                            Joint Stipulation Continuing Class Certification Dates
                                                       1
           Case 1:18-cv-01261-DAD-JLT Document 40 Filed 04/17/20 Page 2 of 3


 1
             WHEREAS, Plaintiff still has other claims pending;
 2
             WHEREAS, administrative difficulties resulting from the COVID-19 pandemic have slowed
 3
     progress on reducing the terms of the settlement to writing;
 4
             WHEREAS, difficulties determining how to word the settlement agreement given that other
 5
     claims remain have also slowed the process;
 6
             WHEREAS, the Parties would like to avoid briefing certification with respect to claims they are
 7
     settling;
 8
             WHEREAS, the deadline to file the Motion for Class Certification is currently April 27, 2020;
 9
             WHEREAS, the Opposition to Motion deadline is June 8, 2020;
10
             WHEREAS, the Reply to Opposition deadline is July 13, 2020;
11
             WHEREAS, the Class Certification Motion hearing is set for August 18, 2020 at 9:30 a.m.;
12
             THEREFORE, the Parties, by and through their attorneys of record, stipulate and request the
13
     following continuance to allow the parties to finalize their settlement agreement before having to file
14
     the class certification motion with respect to the unsettled claims and propose the new dates as follows:
15
     1.     That the deadline to file the Motion for Class Certification be extended to July 10, 2020;
16
     2.     That the deadline to file the Opposition to Motion be extended to August 21, 2020;
17
     3.     That the deadline to file the Reply to Opposition be extended to September 25, 2020;
18
     4.     That the hearing date currently set for June 25, 2020 be continued to October 27, 2020 or such
19
            other date that the Court is available.
20
            Dated: April 17, 2020                     THE DION-KINDEM LAW FIRM
21

22
                                                      BY:   /S PETER R. DION-KINDEM
23                                                            PETER R. DION-KINDEM, P.C.
                                                              PETER R. DION-KINDEM
24                                                            Attorney for Plaintiff Cristobal Garcia
25

26
27

28

                             Joint Stipulation Continuing Class Certification Dates
                                                        2
             Case 1:18-cv-01261-DAD-JLT Document 40 Filed 04/17/20 Page 3 of 3


 1            Dated: April 17, 2020               The Kullman Firm, PLC
 2

 3
                                                  BY:    /S HEATHER HEARNE
 4                                                       HEATHER HEARNE
                                                         Attorney for Defendants
 5                                                       Schlumberger Lift Solutions, LLC and
                                                         Schlumberger Rod Lift Inc.
 6

 7
                                              PROPOSED ORDER
 8

 9           Based upon the stipulation of the parties, the Court ORDERS the case schedule to be amended

10   as follows:

11           1.     The motion for class certification SHALL be filed not later than July 10, 2020;

12           2.     Opposition to the motion for class certification SHALL be filed no later than August 21,

13   2020;

14           3.     The reply to the opposition, if any, SHALL be filed no later than September 25, 2020;

15           4.     Based upon the Standing Order (Doc. 35), the hearing on the motion for class

16   certification is re-set on November 2, 2020 at 9:00 a.m. before Judge Thurston at the United States

17   Courthouse located at 510 19th Street, Bakersfield, CA.

18
     IT IS SO ORDERED.
19
       Dated:      April 17, 2020                              /s/ Jennifer L. Thurston
20
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                            Joint Stipulation Continuing Class Certification Dates
                                                       3
